id office uilc cca-331444-09 -------------- number release date from ------------------ sent tuesday pm to -------------------- cc -------------------- subject counsel power point presentation appraiser penalties this power point was prepared for appeals and has been sent there already marked as cca as you will see it was prepared specifically for donations of facade easements i think in the penalties section beginning with slide at least one of the effective dates is specific to facade easements so you will need to revise that for your purposes there is only one slide on sec_6695a so i don't know how useful this presentation will be for you -- you may need to elaborate more but you may want to look at the slides on sec_6694 because that section can also apply to appraisers also since you work in the area of estate and gift_tax you may encounter issues regarding façade easements and may find the entire presentation useful best charitable_contributions charitable_contributions ofof fafaççade easements ade easements topics topics charitable_contributions in general nn charitable_contributions in general charitable_contribution of a faççade easement ade easement nn charitable_contribution of a fa substantiation nn substantiation valuation nn valuation penalties nn penalties typical issues nn typical issues note all references to code sections are to the internal revenue cod note and all references to regulations are to the income_tax regulations ons and all references to regulations are to the income_tax regulati all references to code sections are to the internal_revenue_code e charitable_contributions in general charitable_contributions in general overarching sec_170 requirement sec_170 requirements overarching to be deductible under sec_170 there must be there must be to be deductible under n a transfer n of property or money n to a qualified donee n with charitable intent and without receipt of economic benefit n of the donor’s entire_interest in property there are exceptions to this rule n proper substantiation see pub charitable_contributions charitable_contributions see pub charitable_contribution of a charitable_contribution of a fafaççade easement ade easement what is a faççade easement ade easement what is a fa a type of conservation_easement which may qualify nn a type of conservation_easement which may qualify as a charitable_contribution under sec_170 as a charitable_contribution under a restriction on making changes to the exterior of a nn a restriction on making changes to the exterior of a historical structure historical structure a partial interest in property an exception to the nn a partial interest in property an exception to the sec_170 rule sec_170 f b entire_interest rule entire_interest f b iii iii when is a faççade easement ade easement when is a fa deductible deductible to be deductible a faççade ade to be deductible a fa easement must be a qualified qualified easement must be a conservation contribution conservation contribution sec_170 h qualified_conservation_contribution qualified_conservation_contribution a contribution -- a contribution of a qualified_real_property_interest nn of a qualified_real_property_interest to a qualified_organization nn to a qualified_organization exclusively for conservation purposes nn exclusively for conservation purposes see see sec_170 h sec_1 170a 170a--1414 qualified_real_property_interest qualified_real_property_interest ade easement is a qualified real qualified real a faa faççade easement is a property interest if it meets the if it meets the property interest conservation_purpose of -- conservation_purpose of the preservation of a certified the preservation of a certified_historic_structure historic_structure see see sec_170 h a iv qualified_real_property_interest cont d d qualified_real_property_interest cont certified_historic_structure certified_historic_structure a a certified_historic_structure certified_historic_structure means means -- any building structure or land area which is listed in nn any building structure or land area which is listed in the national register or the national register or any building which is located in a registered historic nn any building which is located in a registered_historic_district as defined in sec_47 and is certified by c b and is certified by district as defined in the secretary of the interior to the secretary as being the secretary of the interior to the secretary as being of historic significance to the district of historic significance to the district must be so designated at time of transfer or on must be so designated at time of transfer or on due_date including extensions of return for due_date including extensions of return for taxable_year transfer is made taxable_year transfer is made see see sec_170 h c qualified_organization qualified_organization nn a a qualified_organization qualified_organization or or eligible donee eligible donee must be must be -- governmental_unit nn governmental_unit publicly--supported charity or supported charity or nn publicly support organization described in sec_509 that is controlled by a a that is controlled by a nn support organization described in governmental_unit or a publicly supported charitable_organization n governmental_unit or a publicly supported charitable organizatio eligible donee must have the commitment to protect the nn eligible donee must have the commitment to protect the conservation purposes and the resources to enforce the conservation purposes and the resources to enforce the restrictions restrictions h sec_1 170a see see sec_170 while pub provides list of exempt_organizations while pub provides list of exempt_organizations 170a--14 c c inclusion in this list does not make an organization an inclusion in this list does not make an organization an eligible donee eligible donee the commitment and resources test the commitment and resources test described above must be met described above must be met conservation purposes conservation purposes visual access by public to historical nn visual access by public to historical structure structure some visual access is required nn some visual access is required if not visible from public way terms of easement nn if not visible from public way terms of easement must give public regular opportunities to view must give public regular opportunities to view property property nn see see sec_1 170a 170a--14 d iv d iv v for factors and v for factors and examples examples exclusively for conservation exclusively for conservation purposes purposes no inconsistent use -- no inconsistent use no deduction if contribution would accomplish one nn no deduction if contribution would accomplish one conservation_purpose while permitting destruction conservation_purpose while permitting destruction of another significant conservation interest of another significant conservation interest nn however an inconsistent use however an inconsistent use isis allowed allowed ifif the use the use is necessary for the protection of the conservation is necessary for the protection of the conservation_purpose of the easement purpose of the easement see see sec_1 170a 170a--14 e e exclusively for conservation purposes exclusively for conservation purposes cont d d cont in perpetuity in perpetuity conservation_purpose must be protected in perpetuity nn conservation_purpose must be protected in perpetuity sec_170 h h c h any retained_interest in property by donor and or nn any retained_interest in property by donor and or donor s successor_in_interest must be subject_to legally s successor_in_interest must be subject_to legally donor enforceable restrictions enforceable restrictions the deed of easement should be recorded in state land records nn the deed of easement should be recorded in state land records the transfer must be complete under state law the transfer must be complete under state law language of deed must adequately protect the conservation nn language of deed must adequately protect the conservation_purpose and its exclusivity purpose and its exclusivity remote future event does not defeat perpetuity requirement nn remote future event does not defeat perpetuity requirement sec_1 170a deed must restrict donee transfers sec_1 170a nn deed must restrict donee transfers 170a--14 c c 170a--14 g g exclusively for conservation purposes exclusively for conservation purposes cont d d cont in perpetuity in perpetuity nn the the in perpetuity in perpetuity requirement is in addition to the requirement is in addition to the exclusively for conservation_purpose requirement exclusively for conservation_purpose requirement sec_170 sec_170 sec_1 170a extinguishment of easement conservation nn extinguishment of easement conservation_purpose can still be protected in perpetuity if -- purpose can still be protected in perpetuity if 170a--14 e g e g extinguished by judicial proceeding and nn extinguished by judicial proceeding and sale proceeds used by donee org consistent with nn sale proceeds used by donee org consistent with conservation_purpose conservation_purpose 170a--14 g g nn sec_1 170a exclusively for conservation purposes exclusively for conservation purposes cont d d cont in perpetuity in perpetuity a mortgagee must subordinate its rights in the nn a mortgagee must subordinate its rights in the property to the right of the donee organization property to the right of the donee organization to enforce the conservation purposes in to enforce the conservation purposes in perpetuity sec_1 170a perpetuity in most states the subordination agreement nn in most states the subordination agreement must be recorded in public records must be recorded in public records must be a true subordination acknowledgement is not sufficient acknowledgement is not sufficient subordination a mere a mere nn must be a true 170a--14 g g example of subordination example of subordination agreement agreement abc mortgage group hereby acknowledges and agrees that it is the hereby acknowledges and agrees that it is the abc mortgage group mortgagee lender under the mortgage dated date mortgagee lender under the mortgage dated date and recorded on date document in james and recorded on date document in james county california and the holder of the note secured thereby and and county california and the holder of the note secured thereby it hereby subordinates its rights in the mortgaged property to that it hereby subordinates its rights in the mortgaged property to that def land trust grantee as set forth in the the rights of the def land trust grantee as set forth in the the rights of the deed of conservation_easement dated date to enforce deed of conservation_easement dated date to enforce the conservation purposes in perpetuity the conservation purposes in perpetuity name nn name title joan smith president joan smith president nn title s s institution abc mortgage group abc mortgage group institution special rule for faççade easements ade easements special rule for fa added by pension_protection_act ppa effective added by pension_protection_act ppa effective for contributions after for contributions after fafaççade easement not considered exclusively ade easement not considered exclusively for conservation purposes unless it -- for conservation purposes unless it nn includes a restriction that preserves the entire includes a restriction that preserves the entire exterior of the building including the front exterior of the building including the front sides rear and height of the building and sides rear and height of the building and prohibits any change inconsistent with historical nn prohibits any change inconsistent with historical character character special rule for faççade easements ade easements special rule for fa cont d d cont donor and donee must enter written nn donor and donee must enter written_agreement certifying under penalty of agreement certifying under penalty of perjury that donee -- perjury that donee is qualified donee with a purpose of historic nn is qualified donee with a purpose of historic preservation and preservation and has the resources to manage and enforce nn has the resources to manage and enforce restriction and commitment to do so restriction and commitment to do so special rule for faççade easements ade easements special rule for fa cont d d cont for contributions made in a tax_year beginning after for contributions made in a tax_year beginning after must include with tax_return -- must include with tax_return qualified_appraisal within meaning of sec_170 f e nn qualified_appraisal within meaning of photos of entire exterior of building nn photos of entire exterior of building description of all restrictions on development of nn description of all restrictions on development of building building see see sec_170 h b iii special rule for faççade easements ade easements special rule for fa cont d d cont dollar_figure filing fee dollar_figure filing fee no deduction allowed for charitable_contribution nn no deduction allowed for charitable_contribution of faof faççade easement if claimed deduction is more ade easement if claimed deduction is more than dollar_figure unless dollar_figure filing fee is paid with than dollar_figure unless dollar_figure filing fee is paid with the return the return effective for contributions made on or after feb nn effective for contributions made on or after date days after days after see see sec_170 f additional ppa changes additional ppa changes affecting faççade easements ade easements affecting fa deduction up to of contribution_base nn deduction up to of contribution_base carryover of deduction for up to years nn carryover of deduction for up to years effective for contributions made after nn effective for contributions made after date through december date through date b e notice termination_date extended to termination_date extended to see see sec_170 notice by food conservation and energy act of by food conservation and energy act of substantiation substantiation substantiation substantiation under regulations sec_170 a verified under regulation sec_1 170a--13 deduction should be disallowed deduction should be disallowed nn deduction only if nn specific requirements are set forth in deduction only if verified specific requirements are set forth in sec_170 f and sec_1 170a and if not met if not met proposed_regulations issued date incorporate nn proposed_regulations issued date incorporate recent legislative changes see reg--140029 recent legislative changes see reg i r b i r b see also pub charitable_contributions charitable_contributions -- nn see also pub substantiation and disclosure requirements substantiation and disclosure requirements mandatory substantiation mandatory substantiation requirements requirements contemporaneous written acknowledgment nn contemporaneous written acknowledgment cwa cwa form_8283 nn form_8283 qualified_appraisal nn qualified_appraisal qualified_appraiser nn qualified_appraiser deduction must be disallowed if these deduction must be disallowed if these requirements are not met requirements are not met content of cwa content of cwa sec_170 f irc description but not value of donated property nn description but not value of donated property the faççade easement ade easement the fa whether the donee provided any goods or nn whether the donee provided any goods or services in exchange for the donation and if so services in exchange for the donation and if so a description and good_faith estimate of the nn a description and good_faith estimate of the value of goods or services provided by the value of goods or services provided by the donee donee deduction must be disallowed if these deduction must be disallowed if these requirements are not met requirements are not met cwa cont d d cwa cont cwa is contemporaneous if obtained by on cwa is contemporaneous if obtained by on or before the date the a return is filed for or before the date the a return is filed for the year in which the contribution is made the year in which the contribution is made or the due_date including extensions of or the due_date including extensions of such return such return see see sec_170 f sec_1 170a 170a--13 f f form appraisal_summary form appraisal_summary if deduction is more than dollar_figure but not more than dollar_figure if deduction is more than dollar_figure but not more than dollar_figure form_8283 section a nn form_8283 section a if deduction is more than dollar_figure if deduction is more than dollar_figure form_8283 section b appraisal_summary and nn form_8283 section b appraisal_summary and qualified_appraisal required nn qualified_appraisal required if deduction is more than dollar_figure if deduction is more than dollar_figure form_8283 section b appraisal_summary nn form_8283 section b appraisal_summary must also attach nn must also made after made after see see sec_170 c and d f b c and d attach qualified_appraisal to return qualified_appraisal to return for contributions for contributions note note special rule for fa special rule for faççade easements made in a taxable_year beginning after a qualified_appraisal must aisal must made in a taxable_year beginning after a qualified appr be attached to tax_return for anyany amount of deduction h b iii i amount of deduction h b iii i be attached to tax_return for see slide see slide for faççade easement contributions ade easement contributions ade easements for fa form_8283 cont d d form_8283 cont appraisal_summary section b appraisal_summary section b date of the contribution nn date of the contribution fair_market_value nn fair_market_value detailed description of property nn detailed description of property how and when obtained nn how and when obtained cost or other basis nn cost or other basis name address tin of appraiser donor donee nn name address tin of appraiser donor donee declaration of appraiser nn declaration of appraiser signed and dated by donee and appraiser nn signed and dated by donee and appraiser donee signature acknowledges nn donee signature acknowledges qualified_organization nn qualified_organization receipt of property and date nn receipt of property and date form_8282 if disposition within years nn form_8282 if disposition within years unrelated use question nn unrelated use question qualified_appraisal qualified_appraisal timing timing appraisal must be made ---- appraisal must be made no earlier than days before contribution and nn no earlier than days before contribution and no later than due_date including extensions of nn no later than due_date including extensions of return return see see sec_1 170a 170a--13 c i a c i a qualified_appraisal qualified_appraisal content content detailed description and physical condition of property nn detailed description and physical condition of property date of contribution nn date of contribution terms of any agreement or understanding related to use nn terms of any agreement or understanding related to use or disposition of property or disposition of property name and qualifications of appraiser nn name and qualifications of appraiser prepared for income_tax purposes nn prepared for income_tax purposes date property appraised nn date property appraised appraised fair_market_value nn appraised fair_market_value_method of valuation nn method of valuation specific basis for valuation nn specific basis for valuation see see sec_1 170a 170a--13 c ii c ii qualified_appraiser qualified_appraiser appraiser must declare on appraisal_summary that he or she -- appraiser must declare on appraisal_summary that he or she holds self out as appraiser or regularly performs appraisals nn holds self out as appraiser or regularly performs appraisals is qualified by experience education etc to value type of nn is qualified by experience education etc to value type of property being valued property being valued understands sec_6701 civil penalty for aiding understatement of civil penalty for aiding understatement of taxtax nn understands see see sec_1 170a 170a--13 c i d c i d 170a--13 c i must include an additional statement that the apprai for returns filed after date the declaration required under red under note for returns filed after date the declaration requi note sec_1 170a c i must include an additional statement that the appraiser ser understands that a substantial or gross_valuation_misstatement resulting from esulting from understands that a substantial or gross_valuation_misstatement r an appraisal of the value of property that the appraiser knows or reasonably or reasonably an appraisal of the value of property that the appraiser knows should have known would be used in connection with a return or claim for claim for should have known would be used in connection with a return or refund may subject the appraiser to a civil penalty under sec_6695a see notice 6695a see notice refund may subject the appraiser to a civil penalty under qualified_appraiser cont d d qualified_appraiser cont nn donor 170a--13 c ii c ii donor s knowledge that appraisal exceeds fmv s knowledge that appraisal exceeds fmv can disqualify appraiser for that donation can disqualify appraiser for that donation sec_1 170a appraiser cannot be donor donee person who nn appraiser cannot be donor donee person who sold or gave property to donor sold or gave property to donor cannot be agent related_person or employee nn cannot be agent related_person or employee cannot be regularly used by donor must perform nn cannot be regularly used by donor must perform majority of appraisals for others majority of appraisals for others fee cannot be based on percentage of appraised nn fee cannot be based on percentage of appraised value value see see sec_1 170a 170a--13 c c pension_protection_act of pension_protection_act of applies to returns filed after applies to returns filed after new requirements for qualified_appraisal new requirements for qualified_appraisal and qualified_appraiser and qualified_appraiser appraisal must be conducted by qualified_appraiser in appraisal must be conducted by qualified_appraiser in accordance with generally accepted appraisal standards accordance with generally accepted appraisal standards and any regulations or other guidance prescribed by and any regulations or other guidance prescribed by the secretary the secretary see see sec_170 f e i ii ppa new requirements cont d d ppa new requirements cont qualified_appraiser nn qualified_appraiser has earned appraisal designation from recognized nn has earned appraisal designation from recognized professional appraiser organization or has met professional appraiser organization or has met requirements in regulations requirements in regulations regularly performs appraisals for compensation nn regularly performs appraisals for compensation must demonstrate verifiable education and experience nn must demonstrate verifiable education and experience in valuing the type of property subject_to the in valuing the type of property subject_to the appraisal and appraisal and has not been prohibited from practicing before the nn has not been prohibited from practicing before the irs any time in prior years irs any time in prior years see see sec_170 f e ii note effective for returns or submissions filed after effective for returns or submissions filed after note notice notice section dollar_figure section dollar_figure provides transitional guidance after ppa and before nn provides transitional guidance after ppa and before regulations issued regulations issued appraisal treated as qualified if it complies with nn appraisal treated as qualified if it complies with existing regulations if consistent with ppa and existing regulations if consistent with ppa and is conducted by qualified_appraiser in accordance nn is conducted by qualified_appraiser in accordance with generally accepted appraisal standards with generally accepted appraisal standards appraisal will be treated as satisfying generally nn appraisal will be treated as satisfying generally appraisal standards if for example accepted appraisal standards if for example accepted appraisal is consistent with substance and appraisal is consistent with substance and principles of uspap principles of uspap notice cont notice cont d d sections dollar_figure dollar_figure sections dollar_figure dollar_figure qualified_appraiser treated as meeting new requirements of qualified_appraiser treated as meeting new requirements of sec_170 if f e if -- nn appraisal designation awarded on basis of demonstrated competenc appraisal designation awarded on basis of demonstrated competency y in valuing type of property for which appraisal performed in valuing type of property for which appraisal performed appraiser makes written declaration that background experience nn appraiser makes written declaration that background experience education and membership in professional associations qualifies him or him or education and membership in professional associations qualifies her to appraise this type of property her to appraise this type of property appraiser has minimum experience for appraisals of real_property if if ---- for returns filed on or before meets requirements of nn for returns filed on or before meets requirements of existing regulations existing regulations for returns filed after is licensed or certified for type of ype of property being appraised in state of property location property being appraised in state of property location nn appraiser has minimum experience for appraisals of real_property nn for returns filed after is licensed or certified for t penalty declaration for returns filed after appraiser must iser must penalty declaration for returns filed after appra make written declaration of knowledge of new sec_6695a civil penalty 6695a civil penalty make written declaration of knowledge of new substantial compliance never substantial compliance never applies to sec_170 f applies to no court has applied substantial compliance to nn no court has applied substantial compliance to sec_170 f -- the cwa requirement the cwa requirement tax_court position is that to allow a deduction nn tax_court position is that to allow a deduction when no cwa would contravene the statutory contravene the statutory when no cwa would text and the purpose of recordkeeping for text and the purpose of recordkeeping for contributions in excess of dollar_figure see eg see eg contributions in excess of dollar_figure stussy v commissioner weytsweyts v v stussy commissioner commissioner commissioner commissioner kendrix kendrix v v v commissioner substantial compliance has rarely substantial compliance has rarely been applied to f been applied to f nn for for sec_170 courts generally require strict compliance with f courts generally require strict compliance with precise terms of statute and regulations precise terms of statute and regulations nn in in 109_tc_258 affdaffd in 109_tc_258 166_f3d_332 4thth cir a deduction was disallowed for cir a deduction was disallowed for 170a--13 c no qualified c no qualified tcm opinopin 166_f3d_332 failure to meet the requirements of sec_1 170a failure to meet the requirements of appraisal see also dd arcangelo appraisal see also failed to obtain qualified_appraisal by qualified_appraiser failed to obtain qualified_appraisal by qualified_appraiser jorgenson v commissioner tcm jorgenson v commissioner qualified appraisals and failed to attach completed form qualified appraisals and failed to attach completed form tcm failed to timely obtain failed to timely obtain v commissioner tcm arcangelo v commissioner in unpub unpub nn however in 100_tc_32 the court 100_tc_32 the court however in bond v commissioner allowed a deduction where t s qualified_appraiser had performed an s qualified_appraiser had performed an allowed a deduction where t appraisal and t attached form_8283 to the return containing all appraisal and t attached form_8283 to the return containing all necessary information except the appraiser s qualifications the s qualifications the necessary information except the appraiser service has not acquiesced in the bondbond decision decision service has not acquiesced in the valuation valuation fair_market_value fair_market_value general_rule general_rule nn fmv is fmv is the price at which the property would the price at which the property would change hands between a willing buyer and a change hands between a willing buyer and a willing seller neither being under any compulsion willing seller neither being under any compulsion to buy or sell and both having reasonable to buy or sell and both having reasonable knowledge of relevant facts sec_1 170a knowledge of relevant facts 170a--1 c c if property is ltcg deduction is generally but nn if property is ltcg deduction is generally but not always fmv otherwise reduce by not always fmv otherwise reduce by appreciation sec_170 e appreciation see pub determining the value of donated property determining the value of donated property see pub comparable faççade ade comparable fa easement sales easement sales if substantial record of sales of faççade ade if substantial record of sales of fa easements comparable to donated easements comparable to donated easement exists then fmv should be based easement exists then fmv should be based on the sales prices of those easements on the sales prices of those easements see see sec_1 170a 170a--14 h i h i before and after valuation method before and after valuation method c b c b ade easement sales use before and after before and after 170a--14 h i method not applied mechanically s h i method not applied mechanically s if no record of faççade easement sales use nn if no record of fa method sec_1 170a method rept no rept no fmv of easement is difference between fmv of property before nn fmv of easement is difference between fmv of property before granting of restriction and fmv of property after granting of granting of restriction and fmv of property after granting of restriction two appraisals are required restriction two appraisals are required if donor receives a benefit from the transfer nn if donor receives a benefit from the transfer may be no deduction nn may be no deduction deduction only for excess nn deduction only for excess nn if granting of restriction increases value of any other_property if granting of restriction increases value of any other_property owned owned by donor or related_party as defined in sec_267 amount unt by donor or related_party as defined in sec_267 amo of deduction is reduced by that amount of deduction is reduced by that amount see see sec_1 170a 170a--14 h i ii h i ii sec_1 170a 170a--14 h examples h examples see see whitehouse v commissioner whitehouse v commissioner t c no date t c no date of before and after method use use of before and after method highest_and_best_use habu highest_and_best_use habu value of property is based on the highest and value of property is based on the highest_and_best_use of the property on the relevant valuation best use of the property on the relevant valuation to constitute the highest_and_best_use to constitute the highest_and_best_use date date ofof property a use must be property a use must be legally permissible legally permissible physically possible physically possible financially feasible and financially feasible and maximally productive maximally productive highest_and_best_use habu highest_and_best_use habu cont d d cont nn habu must take into account such factors as habu must take into account such factors as ---- current use of the property nn current use of the property objective assessment of how immediate or nn objective assessment of how immediate or remote the likelihood is that the property remote the likelihood is that the property absent the restriction would be developed absent the restriction would be developed any effect from zoning conservation or nn any effect from zoning conservation or historic preservation laws that already restrict historic preservation laws that already restrict the property s highest_and_best_use s highest_and_best_use the property see see sec_1 170a 170a--14 h ii h ii highest_and_best_use habu highest_and_best_use habu cont d d cont intent of the particular donor not at nn intent of the particular donor not at issue issue realistic assessment of what a nn realistic assessment of what a reasonable owner would do with the reasonable owner would do with the property to put it to its best use property to put it to its best use see see schwab v commissioner schwab v commissioner t c memo t c memo stanley works subsidiaries v commissioner 87_tc_389 87_tc_389 after value after value the conservation_easement may have no nn the conservation_easement may have no material effect on value or may enhance material effect on value or may enhance rather than reduce value no deduction is no deduction is rather than reduce value allowable for an easement that has no allowable for an easement that has no value value see see sec_1 170a 170a--14 h ii h ii after value cont after value local ordinances local ordinances cont d d often there are local ordinances restricting use nn often there are local ordinances restricting use and changes to faççade ade and changes to fa compare easement to any existing restrictions nn compare easement to any existing restrictions on property read deed of easement carefully on property read deed of easement carefully easement should be valued only to extent nn easement should be valued only to extent easement restriction is more stringent than easement restriction is more stringent than other restrictions already on property other restrictions already on property see see sec_1 170a 170a--14 h ii h ii no safe_harbor no safe_harbor no percentage reduction no percentage reduction fmv is based on facts and circumstances use of a fmv is based on facts and circumstances use of a percentage applied to the before value to determine the percentage applied to the before value to determine the after value is not a methodology accepted by the irs after value is not a methodology accepted by the irs there is no safe_harbor there is no safe_harbor nn tax_court fa ade easement valuation cases during s often were in s often were in nn some literature erroneously states that irs will accept some literature erroneously states that irs will accept reduction in value of property as facade easement valuation reduction in value of property as facade easement valuation tax_court faççade easement valuation cases during that range but these cases are not precedent for applying a that range but these cases are not precedent for applying a percentage full appraisals are necessary percentage full appraisals are necessary cca issued date irs will not accept appraisal sal to substantiate fmv of faççade easement if the appraisal merely values ade easement if the appraisal merely values to substantiate fmv of fa entire fee before contribution and applies percentage reduction entire fee before contribution and applies percentage reduction appraisal must do full valuation both before and after contribution ion nn appraisal must do full valuation both before and after contribut nn cca issued date irs will not accept apprai reduction in contribution amount reduction in contribution amount for rehabilitation_credit for rehabilitation_credit if during preceding years a rehabilitation_credit if during preceding years a rehabilitation_credit under sec_47 was claimed for the building amount was claimed for the building amount under of deduction must be reduced by the following of deduction must be reduced by the following ratio -- ratio sum of credits fmv of building on date of sum of credits fmv of building on date of contribution contribution added by ppa effective for contributions after added by ppa effective for contributions after see see sec_170 f penalties penalties potential civil penalties potential civil penalties accuracy related penalties under sec_6662 nn accuracy related penalties under tax_return_preparer penalties under sec_6694 nn tax_return_preparer penalties under appraiser penalties under sec_6695a 6695a nn appraiser penalties under promoting_abusive_tax_shelters etc under nn promoting_abusive_tax_shelters etc under sec_6700 aiding_and_abetting understatement_of_tax nn aiding_and_abetting understatement_of_tax liability under sec_6701 liability under accuracy related penalty accuracy related penalty sec_6662 taxpayers may be subject_to an accuracy--related penalty if related penalty if taxpayers may be subject_to an accuracy they have an underpayment_of_tax required to be shown on they have an underpayment_of_tax required to be shown on a return this penalty applies in relevant part to any a return this penalty applies in relevant part to any portion of an underpayment that is attributable to portion of an underpayment that is attributable to negligence or disregard of rules or regulations nn negligence or disregard of rules or regulations any substantial_understatement_of_income_tax nn any substantial_understatement_of_income_tax any substantial_valuation_misstatement under chapter nn any substantial_valuation_misstatement under chapter any substantial estate or gift_tax valuation misstatement nn any substantial estate or gift_tax valuation misstatement reasonable_cause exception sec_6664 c reasonable_cause exception special rule for certain valuation overstatements special rule for certain valuation overstatements charitable_deduction_property the reasonable the reasonable with respect to charitable_deduction_property with respect to cause and good_faith exception to the sec_6662 accuracy accuracy--related related cause and good_faith exception to the penalty does not apply to any underpayment attributable to a penalty does not apply to any underpayment attributable to a substantial or gross_valuation_overstatement unless -- substantial or gross_valuation_overstatement unless nn nn the taxpayer shows that the claimed value of the the taxpayer shows that the claimed value of the property was based on a qualified_appraisal made by a property was based on a qualified_appraisal made by a qualified_appraiser andand qualified_appraiser in addition to getting the appraisal the taxpayer made in addition to getting the appraisal the taxpayer made a good_faith investigation of the value of the a good_faith investigation of the value of the contributed_property contributed_property see see sec_6664 c sec_1 h h whitehouse hotel ltd partnership v whitehouse hotel ltd partnership v commissioner t c no date t c no date commissioner sec_6662 accuracy accuracy--related penalty applied related penalty applied nn taxpayer partnership s valuation of fa taxpayer--partnership was gross_valuation_misstatement was gross_valuation_misstatement s valuation of faççade easement ade easement sec_6664 reasonable_cause exception did not apply reasonable_cause exception did not apply taxpayer had obtained qualified_appraisal by qualified nn taxpayer had obtained qualified_appraisal by qualified_appraiser but taxpayer--partnership did not make partnership did not make appraiser but taxpayer good_faith investigation of value as required by good_faith investigation of value as required by o taxpayer--partner with personal partner with personal c no taxpayer c n knowledge made any showing of investigation knowledge made any showing of investigation tax_return_preparer penalties sec_6694 tax_return_preparer penalties a tax_return_preparer may be subject_to a penalty for understatement ment a tax_return_preparer may be subject_to a penalty for understate of taxpayer s liability on a return or claim_for_refund due to an s liability on a return or claim_for_refund due to an of taxpayer unreasonable position or willful or reckless conduct unreasonable position or willful or reckless conduct unreasonable position unreasonable position sec_6694 imposes a penalty on a tax_return_preparer who a imposes a penalty on a tax_return_preparer who prepares a return or claim_for_refund reflecting an prepares a return or claim_for_refund reflecting an understatement_of_liability due to an unreasonable position understatement_of_liability due to an the tax_return_preparer knew or reasonably should have known the tax_return_preparer knew or reasonably should have known of the position of the position unreasonable position if if a position is unreasonable unless i there is or was substantia a position is unreasonable unless i there is or was substantial l authority for the position or ii the position was properly authority for the position or ii the position was properly disclosed and had a reasonable basis disclosed and had a reasonable basis no penalty is imposed however if it is shown that there is no penalty is imposed however if it is shown that there is reasonable_cause for the understatement and the tax_return reasonable_cause for the understatement and the tax_return_preparer acted in good_faith preparer acted in good_faith tax_return_preparer penalties tax_return_preparer penalties sec_6694 cont cont d d willful or reckless conduct -- willful or reckless conduct nn sec_6694 imposes a penalty on a tax_return_preparer b imposes a penalty on a tax_return_preparer who prepares a return or claim_for_refund if any part of who prepares a return or claim_for_refund if any part of an understatement_of_liability was due to an understatement_of_liability was due to a willful attempt in any manner by an income_tax return nn a willful attempt in any manner by an income_tax_return_preparer to understate the liability for tax on the return or claim aim preparer to understate the liability for tax on the return or cl oror nn any reckless or intentional disregard of rules or regulations by any reckless or intentional disregard of rules or regulations by a a tax_return_preparer tax_return_preparer appraisers and sec_6694 appraisers and nn an appraiser may be subject_to penalties under an appraiser may be subject_to penalties under sec_6694 as a non as a non-- signing_tax_return_preparer if the appraisal is a substantial portion of rtion of signing_tax_return_preparer if the appraisal is a substantial po the return or claim_for_refund and the applicable standards of care are the return or claim_for_refund and the applicable standards of c under sec_6694 are not met are not met under nn the irs has discretion to impose the the irs has discretion to impose the sec_6694 and sec_6695a penaltie sec_6694 and sec_6695a penalties in the alternative against an appraiser depending on the facts and nd in the alternative against an appraiser depending on the facts a circumstances of the appraiser s conduct the irs however will s conduct the irs however will circumstances of the appraiser not stack the penalties under sec_6694 and sec_6695a with respect to and 6695a with respect to not stack the penalties under the same conduct a separate regulation will provide guidance the same conduct a separate regulation will provide guidance under sec_6695a 6695a under see preamble to tax_return_preparer penalty final regulations see preamble to tax_return_preparer penalty final regulations i r b i r b appraiser penalties appraiser penaltie sec_6695a sec_6695a a penalty may be imposed under sec_6695a a penalty may be imposed under sec_6695a if if -- a person prepares an appraisal of the value of property and a person prepares an appraisal of the value of property and such person knows or reasonably should have known that the such person knows or reasonably should have known that the appraisal would be used in connection with a return or a claim appraisal would be used in connection with a return or a claim_for_refund and for refund and the claimed value of the property on a return or claim for the claimed value of the property on a return or claim_for_refund which is based on such appraisal results in a refund which is based on such appraisal results in a substantial_valuation_misstatement a substantial estate or gift substantial_valuation_misstatement a substantial_estate_or_gift_tax_valuation_understatement or a gross valuation tax valuation_understatement or a gross_valuation_misstatement misstatement effective for returns involving an appraisal of a faççade ade effective for returns involving an appraisal of a fa easement ppa e e easement ppa aiding_and_abetting understatement of aiding_and_abetting understatement_of_tax liability sec_6701 tax_liability a penalty may be imposed under sec_6701 on any person a penalty may be imposed under who aids or assists in procures or advises with respect to who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return the preparation or presentation of any portion of a return affidavit claim or other document affidavit claim or other document on any person ---- who knows or has reason to believe that such portion will be who knows or has reason to believe that such portion will be used in connection with any material matter arising under the used in connection with any material matter arising under the internal revenue laws and internal revenue laws and who knows that such portion if so used would result in an who knows that such portion if so used would result in an understatement of the liability for tax of another person understatement of the liability for tax of another person notice notice in certain transactions involving conservation easements in certain transactions involving conservation easements where taxpayers are improperly claiming charitable where taxpayers are improperly claiming charitable the service may -- contributions under sec_170 the service may contributions under disallow all or part of any improper deductions disallow all or part of any improper deductions impose penalties under impose penalties under sec_6662 assess excise_taxes under assess excise_taxes under sec_4958 against any disqualified_person against any disqualified_person who receives an excess_benefit from a conservation_easement who receives an excess_benefit from a conservation_easement transaction and against any organization_manager who transaction and against any organization_manager who knowingly participates in the transaction knowingly participates in the transaction challenge the tax challenge the tax--exempt status of the organization exempt status of the organization review promoters of conservation_easement transactions review promoters of conservation_easement transactions promoters appraisers and other persons may be subject_to promoters appraisers and other persons may be subject_to penalties under sec_6700 sec_6701 sec_6694 penalties under practical tips practical tips look for the following-- look for the following nn legally legally--required substantiation should disallow entire deduction required substantiation should disallow entire deduction if not properly substantiated if not properly substantiated nn sec_170 statement cwa f statement cwa properly completed form_8283 nn properly completed form_8283 is donee qualified commitment resources nn is donee qualified commitment resources qualified_appraisal qualified_appraiser nn qualified_appraisal qualified_appraiser valued using before and after test nn valued using before and after test was the taxpayer s use of the property already restricted by s use of the property already restricted by nn was the taxpayer local ordinances what has changed local ordinances what has changed easement language in perpetuity inconsistent uses nn easement language in perpetuity inconsistent uses is easement recorded nn is easement recorded subordination by mortgagee nn subordination by mortgagee any quid pro quo received by donor nn any quid pro quo received by donor
